Case o-20-/lof/-reg VOC lsy Filed ti/iyv/ceO Entered Li/jlyiz0 Loisn0io4

THE STEINER LAW FIRM, PLLC

WWW.THESTEINERLAWFIRM.COM

November, 2020

BY ECF

Hon. Robert E Grossman

United States Bankruptcy Judge

United States Bankruptcy Court for the Eastern District of New York
290 Federal Plaza

Central Islip, NY 11722

Re: In Re: Diamond Finance Co., inc.
Case no. 8-20-71877(REG)

Dear Judge Grossman:

I represent Mr. Marcos Benzaquen. Mr. Benzaquen is the subject of an Order to Detain
issued by your Honor on November 18, 2020 (Dkt. 137). Mr. Benzaquen is also the subject of an
Order issued by your Honor on November 9, 2020 directing sanctions in the amount of $500.00
per day (Dkt. 132). Said Orders were issued in response to a motion filed by Trustee Mark A.
Pergament’s Special Counsel that sought contempt and sanctions based on Mr, Benzaquen’s
alleged failures to comply with subpoenas.

Mr. Benzaquen is willing to comply with the subpoena and appear for a deposition at a
mutually agreeable time. Earlier today I spoke to Attorneys Michael Fox, Esq. and Jonathan
Koevary, Esq., Special Counsel to the Trustee, who filed the Motion referenced above. In our
conversation I informed Special Counsel of Mr. Benzaquen’s willingness to comply.

Based on Mr. Benzaquen’s willingness to comply, and in light of the upcoming holiday
weekend (which may cause a prolonged incarceration should the Order to Detain remain in effect),
] am requesting that your Honor stay the Orders.

Tam also requesting a conference be scheduled for tomorrow morning to discuss the above.
Mr. Michael Fox has informed me that he consents to the conference.

I thank the Court for its time and wish the Court health and wellness during these trying
times.

Respectfully yours,

Norman Sfeiner

cc: Michael Fox, Esq. by email

imi thesteinerlawfirm.com
600-6676 « Facsimile (646) 619-4025 » norm@
klyn, New York 11201 « Telephone (646)
eter eee ee www.thesteinerlawfirm.com

 
